LEHAN, Acting Chief Judge.
In this dissolution of marriage suit the ex-wife appeals from certain portions of the final judgment of dissolution. She contends that there was an abuse of discretion in the award to her of $400 per month permanent alimony and in the failure to award to her sole ownership of the jointly owned marital home. We disagree. We do not conclude from the record on appeal that there was an abuse of discretion in the fashioning of the above remedies as parts of the overall plan of distribution which included the award of corporate assets to the wife as referred to below.
We agree with the husband’s contention on cross-appeal that the trial court erred in awarding to the wife a one-half interest in the proceeds from the sale of an automobile and a one-half interest in a particular promissory note. The record shows that the automobile and the note were assets of a corporation which was not a party to this suit. See Keller v. Keller, 521 So.2d 273, 276 (Fla. 5th DCA 1988); Noe v. Noe, 431 So.2d 657, 658 (Fla. 2d DCA 1983).
*408Since the overall plan of distribution presumably would not have been the same without the award to the wife of those one-half interests, the trial court, on remand, should reconsider, and may revise, that plan with or without further proceedings as deemed appropriate in the exercise of the trial court’s sound discretion.
Affirmed in part, reversed in part, and remanded for proceedings consistent herewith.
THREADGILL and PARKER, JJ., concur.